          Case 1:20-cr-00018-SPB Document 13 Filed 06/11/20 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA,                           )
          Plaintiff                                 )
                                                    )   No. 1:20-cr-18
           v.                                       )
                                                    )
MELQUAN BARNETT,                                    )
         Defendant                                  )

                             AMENDED ORDER OF DETENTION

        The Court’s Order of Detention dated June 8, 2020 (ECF No. 8) is VACATED to the

extent the Court treated this case as one supporting a rebuttable presumption for detention under 18

U.S.C. §3142(e). Although the Defendant is charged with a crime of violence, the Court has

determined that other requirements necessary to support the presumption under §3142(e) are not

satisfied. See 18 U.S.C. §3142(e)(A),(B),(C). Therefore, the Court improvidently granted the

Government’s request to treat this case as a “presumption case.”

        Nevertheless, after considering the factors set forth in 18 U.S.C. §3142(f), the Court finds

that the Government has met its burden of proving by clear and convincing evidence that no

condition or combination of conditions of release will reasonably assure the safety of the

community. Therefore, the Order of Detention remains in effect, albeit on the alternative grounds

stated in this Order. Specifically, the Court finds that the weight of the evidence against the

Defendant is very strong and supports detention, the Defendant is subject to a lengthy period of

incarceration if convicted, Defendant’s criminal history includes numerous charges and conflicts

with law enforcement, and the Defendant has a lack of stable employment. Most significantly, the
          Case 1:20-cr-00018-SPB Document 13 Filed 06/11/20 Page 2 of 2




alleged conduct of the Defendant – throwing an incendiary device into a coffee shop above which

several apartments were located – evidences a callous disregard for the lives and safety of others.




                                                       ___________________________________
                                                       RICHARD A. LANZILLO
                                                       United States Magistrate Judge
Dated: 6/11/2020
